11/03/2022



         IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: DA 22-0521




                                  DA 22-0521
                                _______________
IN RE THE MARRIAGE OF:

ANDREA OKLAND,

             Petitioner and Appellant,                       ORDER

      and

CHRISTOPHER OKLAND,

             Respondent and Appellee.
                             _______________
      Appellant Andrea Okland moves to transfer a hearing transcript provided to

this Court as part of a previous appeal (DA 21-0331) to this appeal. Good cause

appearing,

      IT IS THEREFORE ORDERED that the motion is GRANTED. The Clerk

is directed to transfer the transcript from Cause No. DA 21-0331 into this case.

      DATED this ______ day of November, 2022.



                                          _________________________________
                                                       Justice




                                         1                              Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            November 3 2022